United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 22-1032
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Chovontae Martise Farmer

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                            Submitted: August 19, 2022
                              Filed: August 30, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Chovontae Farmer received a 228-month prison sentence after he pleaded
guilty to conspiracy to distribute controlled substances, 21 U.S.C. §§ 841(a)(1), 846,
and possession of a firearm in furtherance of a drug-trafficking crime, 18 U.S.C.
§ 924(c)(1)(A)(i). An Anders brief suggests that the district court1 should have
granted a mitigating-role reduction and that the overall sentence is substantively
unreasonable. See Anders v. California, 386 U.S. 738 (1967).

      We conclude that the district court did not clearly err when it denied a
mitigating-role reduction. See United States v. Hunt, 840 F.3d 554, 557 (8th Cir.
2016) (per curiam). We also conclude that Farmer received a substantively
reasonable sentence. See United States v. Callaway, 762 F.3d 754, 760 (8th Cir.
2014) (stating that a within-Guidelines sentence is presumed reasonable). The
record establishes that the district court sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461–
62 (8th Cir. 2009) (en banc).

       Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court, deny the motion to file a
pro se supplemental brief, and grant counsel permission to withdraw.
                       ______________________________




      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
                                        -2-